DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/02/2022. Claims 1, 5 are amended. Claims 1-8 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the title and abstract.
Allowable Subject Matter
Claims 1-8 are allowed.
As of claim 1, the closest prior art HAYASHI et al. (US 2013/0300951 A1, HAYASHI) teaches a projector 10 in this embodiment includes a main optical device 11 called optical engine unit as well, and an external case 19 covering the entire system of the projector 10. The main optical device 11 has an illumination device 20, a color separation light guide system 40, a light modulation unit 50, a cross dichroic prism 60, and a projection lens 70. The light modulation unit 50 and the cross dichroic prism 60 constitute a display device 80 for modulating illumination light and forming an image. Almost all parts of the illumination device 20, the color separation light guide system 40, the light modulation unit 50, the cross dichroic prism 60, and the projection lens 70 are accommodated in a light guide 11a as a light shielding support frame, and are optically aligned and fixed within the light guide 11a. The illumination device 20 includes a light source lamp unit 21 and an equalizing system 23. The light source lamp unit 21 has a lamp unit 21a and a concave lens 21b as a light source. The lamp unit 21a has a lamp main body 22a such as a high-pressure mercury lamp, and a concave mirror 22b for collecting light emitted from the light source and directing the light toward the front. The concave lens 21b has a function of converting the light emitted from the lamp unit 21a into light substantially parallel with a system optical axis SA, i.e., an illumination axis. However, when the concave mirror 22b is a parabolic mirror, for example, the concave lens 21b can be eliminated. The equalizing system 23 disposed after the light source lamp unit 21 has first and second lens arrays 23a and 23b, a polarization converting member 23f, and a stacking lens 23h. Each of the first and second lens arrays 23a and 23b has a plurality of element lenses disposed in matrix. The element lenses contained in the first lens array 23a divide the light emitted from the light source lamp unit 21 into plural partial lights. The element lenses contained in the second lens array 23b receive the partial lights from the first lens array 23a and release the partial lights at appropriate divergence angles. The polarization converting member 23f constituted by a PBS prism array, a wavelength plate or the like converts the lights received from the lens array 23b into only linear polarized lights in a particular direction, and supplies the converted lights to the subsequent optical system. The stacking lens 23h generally and appropriately converges the illumination lights having passed the polarization converting member 23f to stack the converged lights on each of liquid crystal light valves 50r, 50g, and 50b for respective colors provided on the light modulation unit 50. Thus, the illumination lights emitted from the illumination device 20 can be uniformly applied to the displayable areas of the liquid crystal light valves 50r, 50g, and 50b for the respective colors via the color separation light guide system 40. HAYASHI does not anticipate or render obvious, alone or in combination, a light projector that projects image forming light; a position adjuster; and an enclosure that accommodates the light projector and the position adjuster, wherein the light projector includes a plurality of lenses, a holder that holds the plurality of lenses, and a movable frame element provided with the holder to be pivotable around an optical axis of the plurality of lenses and caused to pivot to move a target lens out of the plurality of lenses along the optical axis, the position adjuster includes an arm member connected to the movable frame element and caused to pivot along with the movable frame element, an operation member provided in the enclosure to be pivotable around a pivotal axis substantially parallel to the optical axis, extended in a longitudinal direction intersecting the optical axis and caused to pivot when an end portion of the operation member that is an end portion opposite the arm member is moved, and Page 2 of 9a linkage mechanism that links the arm member to the operation member and causes the arm member to pivot in response to the pivotal motion of the operation member, and the pivotal axis of the operation member is closer to an end portion of the operation member that is the end portion opposite the arm member than to an end portion facing the arm member.  
Claims 2-8 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Iinuma (US 7357518 B2) teaches a projector which includes a light source; an optical modulator; a projection lens, which has a lens barrel containing plural lenses, for projecting the optical image; as well as a structure showing a substantially L-shaped lateral contour and including an inner horizontal section, to which the optical modulator is attached, and an outer vertical section, to which the projection lens is attached; and a lens shifting mechanism for shifting the projection lens along the outer vertical section. The lens barrel has a flange projecting to the outside of the lens barrel at the base end side of the projection direction so that the lens barrel is fitted to the outer vertical section. The outer vertical section has a lens contacting surface projected and curved in accordance with curvature amount of the image forming surface on the base end side of the projection lens so as to contact the flange;
- Prior Art AMANO et al. (US 20110292355 A1) teaches a projection display apparatus and a projection optics having a refractive optics and a reflective optics. In the refractive optics, a lens (non-circular lens) provided on a reflective optics side has a non-circular shape forming part of an imaginary circular region whose center is an optical axis center of the refractive optics. In other words, the non-circular lens has a shape of a cut-out portion of an imaginary circular lens having an optical axis center coinciding with the optical axis center of the refractive optics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882